DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/08/2021 and 07/15/2021 have been considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed 08/09/2021 and arguing against the 35 U.S.C. 102 rejection of independent claims 1, 15 relying on Zhang et al. (U.S. 2018/0310322) have been fully considered but they are not persuasive. 

Applicant argues that Zhang et al. do not disclose the claimed “if the beam adjustment request is received, setting the first identification information in the switching interval of the first data frame to invalid; …sending, by the first transmit device, the first data frame” as recited by claim 1.

It is argued that “…Zhang, however, only discloses a base station may simply keep a symbol reserved for beam switching as a vacant symbol. That is, a signal is vacated and reserved for a time duration of the symbol for beam switching purposes and are not used for sending a signal. Zhang, para. 90. In contrast, claim 1 recites "setting the first 

Examiner Response:
Examiner has carefully considered Zhang et al. and Applicant’s arguments and has not found them persuasive. Last sentence of [0090] at least discloses “…and a user determines a location of the vacant symbol according to an amplitude of a received signal”.  The vacant symbol is part of the first data frame (and the first data frame comprises the control signal, the vacant symbol, and data intended for users within the portion that uses Narrow Beam 1 (or Narrow Beam 2). 
The entire first data frame including the control signal, the vacant symbol and the data intended for users (within the portion which uses Narrow Beam 1) are transmitted by the base station.  
Applicant argues that the vacant symbols are “reserved for a time duration of the symbol for beam switching purposes and are not used for sending a signal” which is not persuasive because of the disclosed “…and a user determines a location of the vacant symbol according to the amplitude of the received signal….” (last sentence of [0090]). 
The current language of claim 1 does not preclude the switching interval which comprises first identification information from being a null symbol as disclosed by Zhang et al.

.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21, the preamble recites “A non-transitory computer storage medium having instructions stored therein, which executed by one or more processors, cause the one or more processors to perform operations, the operations comprising:
generating, by a first transmit device…
detecting, by the first transmit device…
sending, by the first transmit device…

The claim preamble contradicts what is claimed by the body of the claim (as reproduced above).  The preamble recites that the “one or more processors” perform operations “the operations comprising”. Then the claim claims the operations of generating, 

A relation between the “one or more processors” and the “a first transmit device” is not claimed making the link between the “one or more processors” and the “a first transmit device” unclear.

Dependent claims 22-26 are also rejected since they depend on rejected claim 21.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. 2018/0310322).
With respect to claim 1, Zhang et al. disclose: 
generating, by a first transmit device (base station refer to line 13 of [0090] and the frame of Fig. 9 which corresponds to the claimed first data frame sequence) , a first data frame sequence (first data frame sequence comprises the frame of Fig. 9), wherein the first data frame sequence comprises a first data frame (Fig. 9, first data frame (for example) comprises the control signal, the vacant symbol used to signal beam switching, and data for users (e.g. within the interval using Narrow Beam 1),  last sentence of [0090], also [0089] and for example Fig. 8), the first data frame comprises a switching interval (according to the last sentence of [0090] the vacant symbol reserved for beam switching corresponds to the claimed switching interval), the switching interval comprises first identification information (the amplitude of the vacant symbol corresponds to the claimed first identification information and is used by a user), and the first data frame corresponds to a first data period (first data frame has an implicit duration of the control and vacant symbol); 

detecting, by the first transmit device, whether a beam adjustment request is received within the first data period (implicit detecting performed by the base station when it generates (or is a prerequisite to the generating) the vacant symbol and transitions from non-vacant symbol value/values to the vacant symbol), 



Apparatus claim 15 is rejected based on the rationale used to reject claim 1 above (Fig. 9. [0090], Fig. 11, [0097]-[0100]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2018/0310322) in view of Yu et al. (U.S. 2017/0302341).
With respect to claim 21, claim 21 is rejected based on the rationale used to reject claim 1 above and  refer to [0097]-[0100] of Zhang et al., in [0100] the disclosed memory corresponds to the claimed non-transitory computer storage medium, having thereon instructions or a program executed by the processor for performing an operation.
	Zhang et al. do not expressly disclose: to perform operations, the operations comprising:
	In the field of performing beam adjustment at a specific timing, Yu discloses: to perform operations, the operations comprising ([0046] refer to the stored program instructions which when executed by a processor cause the processor to perform functions according to the flowchart blocks (functions), Fig. 16, beam changeover time after ACK of 1620 lines 1-8 of [0211]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the instructions or program stored in the memory of Zhang et al. and executed by the processor of Zhang et al. to implement the steps of as recited by claim 21 (also recited by claim 1) as a matter of using a known and suitable implementation of the steps disclosed by Zhang et al.

Allowable Subject Matter
11.	Claims 2-8, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        09/17/2021